NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

   COBRA INTERNATIONAL, INC., A FLORIDA
             CORPORATION,
             Plaintiff-Appellant

                           v.

   BCNY INTERNATIONAL, INC, A NEW YORK
  CORPORATION, JORDARA FAR EAST INC., A
  NEW YORK CORPORATION, FAMILY DOLLAR
 STORES, A NORTH CAROLINA CORPORATION,
   DOLLAR GENERAL STORES, A TENNESSEE
CORPORATION, FRED'S STORES OF TENNESSEE,
  INC., A TENNESSEE CORPORATION, LARRY
            ROTH, BRUCE CAGNER,
            Defendants-Cross-Appellants
              ______________________

           2016-2103, 2016-2173, 2016-2635
               ______________________

   Appeals from the United States District Court for the
Southern District of Florida in No. 0:05-cv-61225-KAM,
Judge Kenneth A. Marra.
                ______________________

              Decided: November 17, 2017
                ______________________

   FRANCIS KUBLER, Oltman Flynn & Kubler, Fort
Lauderdale, FL, argued for plaintiff-appellant.
2    COBRA INTERNATIONAL, INC.   v. BCNY INTERNATIONAL, INC.




   MITCHELL S. FELLER, Gottlieb Rackman & Reisman,
P.C., New York, NY, and JOHN F. O’SULLIVAN, Hogan
Lovells US LLP, Miami, FL, argued for defendants-cross-
appellants. Also represented by JASON STERNBERG.
                 ______________________

      Before DYK, BRYSON, and REYNA, Circuit Judges.
PER CURIAM.
    Cobra International, Inc. (“Cobra”) is an owner of U.S.
Patent No. 5,821,858, which covers circuitry for lighted
footwear. It brought suit for patent infringement against
five retail corporations and two individuals (“the defend-
ants”) in the District Court for the Southern District of
Florida in 2005. In the course of discovery, as early as
2006, it became apparent that there was a co-inventor
who had not been named in the patent. Eventually, in
2015, Cobra identified an individual as the co-inventor,
and the co-inventor’s ownership interest was assigned to a
new entity, Pangaea Global Enterprises, LLC (“Pan-
gaea”). Cobra then sought a certificate of correction from
the Patent and Trademark Office (“PTO”) to add the co-
inventor, and the PTO issued that certificate on Septem-
ber 15, 2015. Cobra did not, however, move for leave to
amend its complaint to add Pangaea, the assignee of the
co-inventor’s ownership interest, until November 18,
2015, more than two months after the certificate’s issu-
ance.
    The district court, finding that Cobra had not shown
good cause for the delay in moving for leave to amend,
denied the motion and dismissed the complaint without
prejudice. The defendants moved for sanctions pursuant
to 28 U.S.C. § 1927 and 35 U.S.C. § 285. The district
court denied the motion for sanctions on the ground that
the request was untimely under its local rules.
COBRA INTERNATIONAL, INC.   v. BCNY INTERNATIONAL, INC.    3



    Cobra appeals the denial of the motion for leave to
amend. The defendants cross-appeal the denial of their
motion for summary judgment on noninfringement (an
order entered earlier in the proceedings) and the denial of
sanctions.
    We affirm the denial of the motion for leave to amend.
Even if we assume that Cobra had been diligent up to the
point of the PTO’s issuance of the certificate of correction,
Cobra failed for two months thereafter to file its motion.
It was within the district court’s discretion to deny the
motion for failure to establish good cause because of
Cobra’s lack of diligence. See Lowe’s Home Ctrs., Inc. v.
Olin Corp., 313 F.3d 1307, 1315 (11th Cir. 2002) (“[I]t is
not an abuse of discretion for a district court to deny a
motion for leave to amend following the close of discovery,
past the deadline for amendments and past the deadline
for filing dispositive motions.”); see also S. Grouts &
Mortars, Inc. v. 3M Co., 575 F.3d 1235, 1242 (11th Cir.
2009) (per curiam) (finding no abuse of discretion based
on lack of diligence in light of six-week delay in filing
motion for leave to amend).
    The cross-appeal from the denial of the defendants’
motion for summary judgment is frivolous, and we affirm
the district court. The denial of a motion for summary
judgment is ordinarily not appealable. E.g., MRC Innova-
tions, Inc. v. Hunter Mfg., LLP, 747 F.3d 1326, 1336 (Fed.
Cir. 2014); Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343,
1357 (Fed. Cir. 2013); see also Johnson v. Jones, 515 U.S.
304, 309-12 (1995). If the defendants wished to argue on
appeal that they were entitled to a judgment of nonin-
fringement, they were required to secure a final judgment
on infringement, which they did not do. In any case, the
district court had no authority to address the merits of the
case once it declined to add Pangaea, which was the co-
owner of the patent. See, e.g., Bd. of Trs. of the Leland
Stanford Junior Univ. v. Roche Molecular Sys., Inc., 583
F.3d 832, 848-49 (Fed. Cir. 2009) (ruling that a district
4    COBRA INTERNATIONAL, INC.   v. BCNY INTERNATIONAL, INC.



court erred in reaching merits of infringement in light of
missing co-owner), aff’d, 563 U.S. 776 (2011).
    With respect to the cross-appeal on sanctions, the lo-
cal rule provides that sanctions motions must “be filed
within sixty (60) days of the entry of the final judgment or
order giving rise to the claim, regardless of the prospect or
pendency of supplemental review or appellate proceed-
ings.” S.D. Fla. L.R. 7.3(a)(1). The district court did not
err in interpreting that rule to require the filing of a
motion for sanctions within 60 days of the entry of judg-
ment and in finding that this period was not tolled during
the pendency of Cobra’s motion for reconsideration. The
Eleventh Circuit’s nonprecedential decision in Galdames
v. N & D Investment Corp., 432 F. App’x 801, 805 (11th
Cir. 2011) (per curiam), is not to the contrary, since it
involved a motion for a new trial under Rule 59, not a
request for reconsideration. Cf. Clark v. Hous. Auth. of
Alma, 971 F.2d 723, 727 (11th Cir. 1992) (suggesting
under another local rule that “post-judgment motions or a
subsequent appeal do not affect in any manner the time
limits contained in the local rule” even if they affect the
finality of the judgment for other purposes).
                       AFFIRMED
                           COSTS
    Costs to neither party.